DETAILED ACTION
Applicant’s response, filed 27 June 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claims 1 and 16 are objected to.

Priority
The effective filing date of the claimed invention is 30 Jan. 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 April 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of references have been considered by the examiner.

Specification
The amendments to the abstract received 27 June 2022 have been entered.
The objection to the abstract in the Office action mailed 25 April 2022 has been withdrawn in view of the amendments to the abstract received 27 June 2022.

Claim Objections
The objection to claim 3 in the Office action mailed 25 April 2022 has been withdrawn in view of claim amendments received 27 June 2022.
Claims 1 and 16 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claims 1 and 16 recite “…applying a classifier…to identify…as indicative of the cancer state or the comorbidity thereof, wherein the classifier…identifies the presence of cancer…”; to use consistent language and increase clarity, the claims should be amended to recite “…wherein the classifier identifies the presence of the cancer state”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments regarding the claim objections have been fully considered but they not provide any arguments pertaining to the claim objections.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 6 under 35 U.S.C. 112(b) in the Office action mailed 25 April 2022 has been withdrawn in view of claim amendments received 27 June 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. This rejection is newly recited and necessitated by claim amendment. 
Claims 1 and 16, and claims dependent therefrom, are indefinite for recitation of “…administering a treatment…based on the classifier”. It’s unclear what embodiments of administering a treatment are intended to fall within the metes and bounds of administering a treatment “based on the classifier”. For example, it’s unclear if the claims intend for the treatment to be administered based on the identification made by the classifier (e.g. the treatment is based on the identification of the presence of cancer, rather than the classifier itself), if the claims intend for the classifier to output what type of treatment is to be administered, if the administration of the treatment can be based any element of the classifier (e.g. an amount of protein X used to make the identification in the classifier) but is not required to be based on the identification of the classifier, or if the limitation is intended to have another meaning. As such, the metes and bounds of the claim are unclear. Clarification is requested. For purpose of examination, the limitation is interpreted to mean that the administration of the treatment is based on the identification of the presence of cancer by the classifier. 

Response to Arguments
Applicant's arguments filed 27 June 2022 regarding 35 U.S.C. 112(b) have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 112(b) set forth above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 16 being representative) is directed a method of classifying a biofluid sample. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
obtaining a data set comprising protein information from biomolecule coronas that correspond to physiochemically distinct particles incubated with a biofluid sample from a subject suspected of having a cancer state or a comorbidity thereof; and
applying a classifier to the data set to identify the biofluid sample as indicative of the cancer state or the comorbidity thereof, wherein the classifier distinguishes the cancer state from the comorbidity thereof and identifies the presence of the cancer.
Claim 16 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
applying a classifier to the measurements of the distinct peptides of the protein group to identify the protein information as indicative of the cancer state or the comorbidity thereof, wherein the classifier distinguishes the cancer state from the comorbidity thereof and identifies the presence of cancer.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the step of obtaining a data set comprising protein information from biomolecular coronas involves reading a data set containing protein information to obtain the data, which can be practically performed in the mind. Furthermore, the broadest reasonable interpretation of applying a classifier to the data set (claim 1) or the measurements of distinct peptides (claim 16) involves applying a linear regression classifier to the data set/measurements (e.g. performing multiplication/addition) to produce and output and analyzing the output to determine a classification of whether the information indicates a cancer/disease state or a comorbidity thereof, which can be practically performed in the mind aided with pen and paper. Therefore, these limitations recite a mental process.
Furthermore, the limitations of applying classifier to the dataset (claim 1) or the measurements of the distinct peptides (claim 16) further recites a mathematical concept because the broadest reasonable interpretation of the limitations encompass a mathematical calculation. See MPEP 2106.04(a)(2) I. C. As discussed, above, the broadest reasonable interpretation of applying a classifier to the data set (claim 1) or the measurements of distinct peptides (claim 16) involves applying a linear regression classifier to the data set/measurements, which requires performing the addition of weighted variables, and thus amounts to a textual equivalent to performing mathematical calculations. Therefore, these limitations recite a mathematical concept.
Dependent claims 2-7, 9, 11-13, 15, 17, and 19 further recite an abstract idea. Dependent claim 2 further recites the mental process and mathematical concept of a classifier with a receiver operating characteristic of at least 0.8. Dependent claims 2-5 and 7 further limit the obtained dataset to be for non-small cell lung cancer or a pulmonary comorbidity comprising COPD, emphysema, etc., and thus claims 2-5 and 7 are part of the recited mental process of claim 1. Dependent claim 6 further limits the obtained dataset to be from a subject that has not previously received treatment, and thus is part of the recited mental process of claim 1. Dependent claims 9 and 11-12 further limits the obtained data set to be from lipid, metal, silica, or polymer particles, to include a concentration or amount of a secreted protein of one of the specific proteins recited in claim 12. Dependent claim 13 further recites the mental process and mathematical concept of the classification features comprising nanoparticle-protein pairs. Dependent claim 15 further limits the obtained data set to comprise information obtain from a plasma biofluid sample, and thus is part of the mental process recite din claim 1. Dependent claim 17 further recites the mental process and mathematical concept of applying the classifier to the second protein group measurement. Dependent claim 19 further recites the mental process and mathematical concept of applying classifier to identify the protein information as indicative of NSLCL or a pulmonary comorbidity. Therefore, claims 1-20 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2-7, 9, 11-13, 15, and 19 do not recite any elements in addition to the recited judicial exception.
The additional element of claims 1, 14, and 16 include:
administering a treatment comprising an anti-cancer agent, radiation therapy, or resection surgery based on the classifier (claims 1 and 16); and
wherein the anti-cancer agent comprises a chemotherapy (claim 14).
The additional element of administering a cancer treatment comprising an anti-cancer agent, comprising a chemotherapy, radiation therapy or resection surgery based on the classifier does not integrate the recited judicial exception into a practical application for the following reasons. When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition whether the limitations have more than a nominal or insignificant relationship to the exception is considered. See MPEP 2106.04(d)(2). First, the broadest reasonable interpretation of the above treatment limitation does not require that the treatment is administered to the subject for which the biofluid sample being classified was obtained. Instead, the claim recites that the treatment is “based on the classifier”; accordingly, merely selecting a treatment comprising chemotherapy based on the classifier identifying the presence of the cancer state is “based on the classifier”, but the claims do not require specifically administering the treatment to the subject for which the cancer was identified. Thus, the administering step does not apply or use the judicial exception in a meaningful way. Furthermore, even if the claims specified that the treatment was administered to the subject, the broadest reasonable interpretation of administering a treatment comprising resection surgery involves surgically removing part or all of any tissue, structure, or organ in the subject, but does not require that the removed tissue, structure, or organ is related to the identified cancer. As such, the broadest reasonable interpretation of the treatment limitation has a nominal or insignificant relationship to the judicial exception. Therefore, the above treatment step does not integrate the recited judicial exception into a practical application. It is noted that if the claims recited “…administering a treatment to the subject comprising an anti-cancer agent, radiation therapy, or resection surgery to remove the cancer.”, the claims would integrate the recited judicial exception into a practical application.
The additional elements of claims 8 and 10 include:
contacting the biofluid sample with the physiochemically distinct particles to form the biomolecule coronas (claim 8).
detecting the proteins of the biomolecule coronas by mass spectrometry (claim 10).
The additional elements of claim 16 further include: 
obtaining protein information from a sample of a subject suspected of having a cancer state, the protein information comprising measurements of distinct peptides of a protein group (claim 16)
wherein the protein information comprises a second protein group measurement comprising pooled measurements of distinct peptides of the protein group (claim 17);
wherein the protein information is from biomolecule coronas that correspond to physiochemically distinct particles incubated with the sample, and wherein the peptides are one or more of the biomolecule coronas (claim 18); and
wherein the distinct peptides comprise distinct peptide sequences or post-translational modifications (claim 20).
The above additional elements relating to obtaining the data set comprising protein information or obtaining protein information only serve to collect data for use by the abstract idea (i.e. in the classifier), and thus amounts to necessary data gathering, which is insignificant extra-solution activity that does not integrate the recited judicial exception into a practical application.
Therefore, the additionally recited elements amount to insignificant extra-solution activity and/or mere instructions to apply the exception and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-20 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Dependent claims 2-7, 9, 11-13, 15, and 19 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 8 and 10 include:
contacting the biofluid sample with the physiochemically distinct particles to form the biomolecule coronas (claim 8).
detecting the proteins of the biomolecule coronas by mass spectrometry (claim 10).
The additional elements of claim 16 include: 
obtaining protein information from a sample of a subject suspected of having a disease state, the protein information comprising measurements of distinct peptides of a protein group (claim 16)
wherein the protein information comprises a second protein group measurement comprising pooled measurements of distinct peptides of the protein group (claim 17);
wherein the protein information is from biomolecule coronas that correspond to physiochemically distinct particles incubated with the sample, and wherein the peptides are one or more of the biomolecule coronas (claim 18); and
wherein the distinct peptides comprise distinct peptide sequences or post-translational modifications (claim 20).
The additional elements of obtaining protein information from biomolecule coronas that correspond to physiochemically distinct particles incubated with a biofluid sample from a subject suspected of having a cancer state or comorbidity thereof by contacting the biofluid sample with the particles to form the biomolecule coronas and detecting the proteins by mass spectrometry, as recited in claims 1, 8, and 10, and similarly, obtaining protein information from biomolecule coronas that correspond to physiochemically distinct particles incubated with the sample and comprising measurements of distinct peptides with distinct sequences of a protein group and a second protein group from a sample of a subject suspected of having a disease state, as recited in claims 16-18 and 20, are well-understood, routine, and conventional. This position is supported by Falahati et al. (A health concern regarding the protein corona, aggregation and disaggregation, 2019, BBA-General Subjects, 1863, pg. 971-991; previously cited). Falahati et al. reviews the medical and clinical implementations of nanoparticle-protein complexes, or protein coronas, including cancer diagnosis (Abstract), and discloses that these protein coronas on nanoparticles are used for cancer diagnosis (i.e. the protein coronas are used on subjects suspected of having cancer/disease) by changing the physico-chemical properties of the nanoparticles (i.e. physiochemically distinct particles) and incubating the nanoparticles with human plasma (i.e. a biofluid sample) (pg. 980, col. 1, para. 2; pg. 986, col. 1, para. 1). Falahati et al. further discloses methods that are employed to study the proteins adsorbed on the nanoparticle surface (i.e. the protein corona) includes quantifying the protein coronas using mass-spectrometry (pg. 972, col. 2 , para. 1), which would involve measuring distinct peptides belonging to different proteins (i.e. protein groups, given Applicant’s specification at para. [0147] discloses a protein group can correspond to a single protein). Therefore, the above additional elements, when viewed alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
The additional element of claims 1, 14, and 16 include:
administering a treatment comprising an anti-cancer agent, radiation therapy, or resection surgery based on the classifier (claims 1 and 16); and
wherein the anti-cancer agent comprises a chemotherapy (claim 14).
The additional element of administering a treatment comprising an anti-cancer agent, including chemotherapy, radiation therapy, or resection surgery is well-understood, routine, and conventional. This position is supported by Hammerschmidt et al. (Lung Cancer: Current Diagnosis and Treatment, 2009, Dtsch Arztebl, 106(49), pg. 809-820; newly cited). Hammerschmidt et al. reviews current practices for diagnosis and treatment of lung cancer (Abstract), and discloses guidelines for treating diagnosed lung cancer (e.g. based on the identification of the cancer state) include using conventional chemotherapy, radiation therapy, and/or resection surgery (pg. 813, col. 2, para. 2-5).  
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 27 June 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant’s remarks that the claims are directed for a method of treatment because independent claims 1 and 16 have been amended to recite “…wherein the classifier distinguishes the cancer state from the comorbidity thereof and identifies the presence of cancer” and “administering a treatment comprising an anti-cancer agent, radiation therapy, or resection surgery based on the classifier” (Applicant’s remarks at pg. 7, para. 7 to pg. 8, para. 1).
This argument is not persuasive. When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, whether the limitations have more than a nominal or insignificant relationship to the exception is considered. See MPEP 2106.04(d)(2). As discussed in the above rejection, the claims do not require specifically administering the treatment to the subject for which the cancer was identified, and the broadest reasonable interpretation of administering a treatment comprising resection surgery involves surgically removing part or all of any tissue, structure, or organ in the subject, but does not require that the removed tissue, structure, or organ is related to the identified cancer. As such, the broadest reasonable interpretation of the treatment limitation has a nominal or insignificant relationship to the judicial exception, and does not integrate the recited judicial exception into a practical application. 


Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 7-18, and 20 under 35 U.S.C. 103 as being unpatentable over Caracciolo et al. (Disease-specific protein corona sensor arrays may have disease detection capacity, 2019, Nanoscale Horiz., 4, pg. 1063-1076) in the Office action mailed 25 April 2022 has been withdrawn in view of claim amendments received 27 June 2022.
The rejection of claims 4-6 and 19 under 35 U.S.C. 103 as being unpatentable over Caracciolo et al., as applied to claims 3 and 16 above, and further in view of Domenico et al. (Nanoparticle-biomolecular corona: A new approach for the early detection of non-small-cell lung cancer, 2019, J Cell Physiol., 234, pg. 9378-9386) in the Office action mailed 25 April 2022 has been withdrawn in view of claim amendments received 27 June 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caracciolo et al. (Disease-specific protein corona sensor arrays may have disease detection capacity, 2019, Nanoscale Horiz., 4, pg. 1063-1076; previously cited) in view of Farokhzad et al. (US 2018/0172694 A1; newly cited). This rejection is newly recited and necessitated by claim amendment. 
Regarding claim 1, Caracciolo et al. discloses a method comprising the following steps:
Caracciolo et al. discloses obtaining a data set comprising protein information from protein (i.e. biomolecule) coronas that correspond to different liposomes with various lipid compositions (i.e. physiochemically distinct particles) (pg. 1064, col. 1, para. 4; pg. 1072, col. 2, para. 3 to pg. 1073, col. 1, para. 1), that were incubated with a plasma sample of a subject that will have cancer (pg. 1072, col. 1, para. 2).
Caracciolo et al. discloses applying a classifier to the data set of protein information to identify the plasma sample as indicative of a cancer state (Fig. 5; pg. 1065, col. 2, para. 2 to pg. 1066, col. 1, para. 1; pg. 1074, col. 2, para. 2), wherein the classifier identifies the presence of the cancer state (Fig. 5).
Regarding claim 2, Caracciolo et al. discloses the classifier is characterized by a receiver operating characteristic of at least 0.8 (Suppl., pg. S14, Fig. S3).
Regarding claim 3¸Caracciolo et al. discloses that the cancer state comprises lung cancer (Fig. 5).
Regarding claim 6, Caracciolo et al. discloses the subject was initially healthy, and later diagnosed with lung cancer (pg. 1072, col. 1, para. 1), such that the subject has not yet undergone treatment for the cancer.
Regarding claim 8¸ Caracciolo et al. discloses obtaining the data set comprises contacting the plasma sample with the liposomes (i.e. the physiochemically distinct particles) (pg. 1072, col. 2, para. 2 to pg. 1073, col.1 , para. 1, e.g. liposome formulations incubated with HP/human plasma).
Regarding claim 9, Caracciolo et al. discloses the physiochemically distinct particles are lipid particles (e.g. liposomes) (pg. 1071, col. 1, para. 1 to col. 2, para. 1).
Regarding claim 10, Caracciolo et al. discloses detecting the proteins of the protein corona by mass spectrometry (pg. 1064, col. 1, para. 4 to col. 2, para. 1; pg. 1073, col. 2, para. 3).
Regarding claim 11, Caracciolo et al. discloses the protein information includes an amount of plasma protein (i.e. secreted protein) (pg. 1064, col. 2, para. 3; pg. 1068, col. 2, para. 3).
Regarding claim 13, Caracciolo et al. discloses the classifier comprises classification features comprises protein concentrations for each distinct liposome (i.e. nanoparticle) (pg. 1068, col. 1, para. 3; Figure 4; pg. 1064, New concepts, e.g. corona compositions of different nanoparticles used in supervised classifiers).
Regarding claim 15, Caracciolo et al. discloses the biofluid is a plasma sample (pg. 1071, col. 2, para. 2 to pg. 1072, col. 1, para. 2).

Regarding claim 16, Caracciolo discloses a method comprising the following steps:
Caracciolo et al. discloses obtaining protein information from protein from a sample of a subject who will have cancer (i.e. a disease state) (pg. 1072, col. 1, para. 2), wherein the protein information comprises mass spectrometry measurements of digested peptides (i.e. distinct peptides) of a protein group (pg. 1072, col. 2, para. 3 to pg. 1073, col. 1, para. 1, e.g. proteins with shared peptides and could not be differentiated were grouped).
Caracciolo et al. discloses applying a classifier to the protein information to identify the plasma sample as indicative of a cancer (i.e. disease) state (Fig. 5; pg. 1065, col. 2, para. 2 to pg. 1066, col. 1, para. 1; pg. 1074, col. 2, para. 2), wherein the classifier identifies the presence of the cancer state (Fig. 5).
Regarding claim 17, Caracciolo et al. discloses the protein information further comprises measurements of at least two unique peptides grouped to a single identified protein  (pg. 1073, col. 1, para. 2), and that a plurality of proteins were measured (Table 1), which shows the protein information comprises a second protein group measurements comprising pooled measurements of distinct peptides.  It is noted that Applicant's specification at para. [0147] discloses a protein group can have a single member (Protein 1) if a peptide sequence is unique to a single protein, supporting the interpretation of a single protein as a protein group. Caracciolo et al. further discloses the classifier is applied to the measurements of the plurality of proteins, which includes the second protein group information (Figures 4-5, e.g. model applied to 8 or 69 markers).
Regarding claim 18, Caracciolo et al. discloses the protein information is measured from protein (i.e. biomolecule) coronas that correspond to different liposomes with various lipid compositions (i.e. physiochemically distinct particles) (pg. 1064, col. 1, para. 4; pg. 1072, col. 2, para. 3 to pg. 1073, col. 1, para. 1), that were incubated with a plasma sample of a subject (pg. 1072, col. 1, para. 2), and that the peptides were obtained from the biomolecule coronas (p. 1072, col. 2, para. 3).
Regarding claim 20, Caracciolo et al. discloses the distinct peptides comprise distinct peptide sequences (pg. 1073, col. 1, para. 1, e.g. protein identifications contain at least two unique peptides).

Caracciolo et al. does not disclose the following limitations:
Regarding claims 1 and 16, Caracciolo et al. does not explicitly disclose that the subject is suspected of having a cancer state or disease, respectively. However, Caracciolo et al. discloses that the method is able to detect disease, including cancer, early in its development, and can pre-diagnose the disease before any specific symptoms appear (pg. 1070, col. 2, para. 1 to pg. 1071, col. 1, para. 1), such that the method is intended to be used on subjects suspected of having cancer. Caracciolo et al. further discloses that the use of biomarkers in early detection of cancer would yield substantial therapeutic and health-economic benefits (pg. 1068, col. 2, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Caracciolo to have obtained the data set comprising protein information from a subject suspected of having cancer, as suggested by Caracciolo et al. (pg. 1070, col. 2, para. 1 to pg. 1071, col. 1, para. 1). One of ordinary skill in the art would have been motivated to modify the method of Caracciolo et al. with the suggestion of Caracciolo et al. in order to detect cancer early, yielding substantial therapeutic and health-economic benefits, as shown by Caracciolo et al. (pg. 1068, col. 2, para. 1). This modification would have had a reasonable expectation of success because Caracciolo et al. discloses that the method is able to detect cancer early in its development (pg. 1070, col. 2, para. 1 to pg. 1071, col. 1, para. 1), such that the method would be applicable to subjects suspected to have cancer.

Regarding claims 1, 3-4, 7, 16, and 19, Caracciolo et al. does not disclose that the classifier distinguishes between the cancer state and from a comorbidity thereof, as recited in claims 1 and 16. Caracciolo et al. further does not disclose that the comorbidity is a pulmonary comorbidity selected from the group consisting of chronic obstructive pulmonary disease (COPD), emphysema, and asthma, as recited in claims 3, 7, and 19. Caracciolo et al. further does not disclose the lung cancer comprises stage 1, 2, or 3 non-small cell lung cancer as recited in claims 4-5 and 19.  However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Farokhzad et al. 
Regarding claims 1, 3-5, 7, 16, and 19, Farokhzad et al. discloses a method for using protein corona sensor arrays for early detection of disease (Abstract), which comprises comparing a biomolecule fingerprint obtained from a protein corona of a subject to a panel of biomolecule fingerprints associated with a plurality of diseases or disorders, and diagnosing the disease or disorder ([0288]). Farokhzad et al. further discloses that a machine learning algorithm can be used to associate biomolecule fingerprints with disease states ([0284]; [0312]). Farokhzad et al. further discloses the diseases can include inflammatory diseases, including asthma, emphysema (i.e. chronic obstructive pulmonary disease, or COPD), and  early stage 1 non-small cell lung cancer ([0265]; [0266]; [0273]; [0277]), such that the method of Farokhzad et al. can distinguish between stage 1 non-small cell lung cancer and a pulmonary comorbidity comprising emphysema, asthma, or chronic obstructive pulmonary disease. Farokhzad et al. further discloses early detection of human diseases can significantly improve both longevity and quality of life ([0370]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Caracciolo et al. to have applied a classifier to distinguish between the cancer state, including non-small cell lung cancer, and a pulmonary comorbidity thereof, including asthma, emphysema, or chronic obstructive pulmonary disease, as shown by Farokhzad et al. ([0266]; [0273];[0284]; [0288]). One of ordinary skill in the art would have been motivated to combine the methods of Caracciolo et al. and Farokhzad et al. in order to detect human diseases early, thus significantly improving both longevity and quality of life, as shown by Farokhzad et al. ([0370]). This modification would have had a reasonable expectation of success because both Caracciolo et al. and Farokhzad et al. discloses using protein corona information with classifiers to classify disease, and Farokhzad et al. discloses biomarkers known to be associated with lung cancer ([0291]-[0292]) and inflammatory diseases (e.g. emphysema, COPD, asthma) ([0295]).

Regarding claims 1, 14, and 16, Caracciolo et al. does not disclose administering a treatment comprising an anti-cancer agent, radiation therapy, or resection surgery based on the identification of the cancer state of the classifier (i.e. based on the classifier), as recited in claims 1 and 16. Caracciolo et al. further does not disclose the anti-cancer agent comprises chemotherapy, as recited in claim 14. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Farokhzad et al.
Regarding claims 1 and 16, Farokhzad et al. discloses a method for using protein corona sensor arrays for early detection of disease (Abstract), as discussed above, and discloses that disease caught in pre-disease development or early stages is easier to treat, such as stage 0 cancer where the cancer is “in place” and has not spread to nearby tissues, and that this stage of cancer is highly curable by removing the entire tumor with surgery (i.e. resection surgery) ([0277]).
Regarding claim 14, because claim 1, from which claim 14 depends, does not require that the administered treatment is an anti-cancer therapy (e.g. the broadest reasonable interpretation of claim 1 only requires administering a resection surgery, as disclosed by Farokhzad et al.) the administration of an anti-cancer therapy comprising chemotherapy is also not required under the broadest reasonable interpretation of the claim. 
It would have been prima facie obvious to one of ordinary skill in the art to have modified the method of Caracciolo et al. to have administered a treatment comprising a resection surgery based on the identification of the cancer state, as shown by Farokhzad et al. ([0277]). One of ordinary skill in the art would have been motivated to combine the method of Caracciolo et al. and Farokhzad et al. in order to cure stage 0 cancer identified in a subject, as shown by Farokhzad et al. ([0277]). This modification would have had a reasonable expectation of success because both Caracciolo et al. and Farokhzad et al. utilize protein coronas to identify cancer, such that the treatment of Farokhzad et al. is applicable to the classifier of Caracciolo et al. 
Therefore, the invention is prima facie obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Caracciolo et al. in view of Farokhzad et al., as applied to claim 1 above, and further in view of Hadjidemetriou (Liposome protein corona in vivo: from fundamental principles to a tool for cancer biomarker discovery, 2017, University of Manchester, pg. 1-233; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 12, Caracciolo et al. in view of Farokhzad et al., as applied to claim 1 above, does not disclose the protein information comprises a concentration or amount of ANGL6, HTRA1, PXDN, ANTR2, CSPG2, ANTR1, NOTUM, CILP1, or CAN2. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Hadjidemetriou.
Regarding claim 12, Hadjidemetriou discloses a method for using protein coronas for discovering biomarker molecules for cancer diagnosis (Abstract), and discloses comparing protein coronas found in healthy mice vs mice with cancer and determining amounts of protein associated with the protein corona, including ANGPTL6 (pg. 143, para. 3 to pg. 145, para. 2; Table A 13). Hadjidemetriou discloses that the amount of ANGPTL6 (i.e. angiopoietin like 6, or  ANGL6) detected in the protein corona is associated with adenocarcinoma (Figure S 7.2; Table A 13, e.g. ANGPTL6 is upregulated in cancer), and biomarkers can be utilized to detect tumors at an early stage (pg. 39, para. 2).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Caracciolo et al. in view of Farokhzad et al, as applied to claim 1 above, to have obtained an amount of angiopoietin-related protein 6, as shown by Hadjidemetriou (pg. 143, para. 3 to pg. 145, para. 2; Table A 13). One of ordinary skill in the art would have been motivated to combine the methods of Caracciolo et al. in view of Farokhzad and Hadjidemetriou in order to obtain protein information about a biomarker associated with cancer and use the biomarker for the early detection of tumors, as shown by Hadjidemetriou (Figure S 7.2, Table A 13; pg. 39, para. 2), given Caracciolo et al. also discloses utilizing protein information in protein coronas for detecting cancer (Abstract). This modification would have had a reasonable expectation of success because Caracciolo and Farokhzad et al. utilize protein corona information for detecting various diseases, such that the protein corona biomarker, ANGPTL6, of Hadjidemetriou would be applicable to the method of Caracciolo et al. and Farokhzad et al. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 27 June 2022 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that Caracciolo does not teach or suggest a classifier that distinguishes a cancer from a comorbidity, as recited by the amended claims, and thus Caracciolo does not teach or suggest all of the claimed elements (Applicant’s remarks at pg. 8, para. 2-4).
This argument is not persuasive because it does not take into account the newly cited reference, Farokhzad et al., which discloses the above limitation, as discussed in the above rejection.

Double Patenting
The provisional rejection of claims 1-3, 7-18, and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9-11, 13, and 15 of copending Application No. 17/518,016 in view of Caracciolo et al. (Disease-specific protein corona sensor arrays may have disease detection capacity, 2019, Nanoscale Horiz., 4, pg. 1063-1076) in the Office action mailed 25 April 2022 has been withdrawn in view of claim amendments received 27 June 2022.
The provisional rejection of claims 4-6 and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9-11, 13, and 15 of copending Application No. 17/518,016 in view of Caracciolo et al, as applied to claims 3 and 16 above, and further in view of Domenico et al. (Nanoparticle-biomolecular corona: A new approach for the early detection of non-small-cell lung cancer, 2019, J Cell Physiol., 234, pg. 9378-9386) in the Office action mailed 25 April 2022 has been withdrawn in view of claim amendments received 27 June 2022.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631